U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, CA 91741 October 21, 2011 VIA EDGAR TRANSMISSION Dominic Minore United States Securities and Exchange Commission Division of Investment Management 100 F. Street N.E. Washington D.C.20549 Re:Professionally Managed Portfolios (the “Trust”) File No.: 333-177342 Brown Advisory Small Companies Fund and Brown Advisory Small Cap Fundamental Value Fund Dear Mr.Minore: Per our conversation on October18, 2011, enclosed please find two forms of legal opinions in connection with the Trust’s registration statement filed on FormN-14 on October14, 2011 (the “FormN-14”). The first legal opinion is the form of Validity of Shares Opinion which will be issued by Massachusetts local counsel—Sullivan& Worcester LLP.The final version of this opinion will be filed as Exhibit11 in a Pre-Effective Amendment to the FormN-14. The second legal opinion is the form of Tax Opinion which will be issued by the Trust’s counsel—Paul Hastings LLP.The final version of this opinion will be filed as Exhibit12 in a Post-Effective Amendment to the FormN-14. The Trust respectfully requests that any comments that you may have to these forms of legal opinions be provided concurrently with any comments you intend to make to the FormN-14.The Trust will then plan on addressing your comments in a subsequent Pre-Effective Amendment filing to the FormN-14.Per your suggestion, the Trust will plan on including a delaying amendment on its Pre-Effective Amendment filing with the anticipation of requesting acceleration of effectiveness. If you have any questions or require further information, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. Secretary of Professionally Managed Portfolios cc:Domenick Pugliese, Esq., Paul Hastings LLP Enclosures (2) October , 2011 The Trustees of Professionally Managed Portfolios 615 East Michigan Street Milwaukee, WI53202 Re:Brown Advisory Funds Ladies and Gentlemen: You have requested our opinion, as your special Massachusetts counsel, as to certain matters of Massachusetts law relating to the organization and shares of Professionally Managed Portfolios, a trust with transferable shares (the “Trust”) established under Massachusetts law pursuant to an Amended and Restated Declaration of Trust dated June13, 2005, as amended to date (the “Declaration”).We understand that our opinion is requested in connection with the filing by the Trust with the Securities and Exchange Commission (the “SEC”) of its Registration Statement on Form N-14 under the Securities Act of 1933, as amended (the “Registration Statement”), relating to the shares of beneficial interest, without par value of the Brown Advisory Small-Cap Fundamental Value Fund (the “Shares”) to be issued to shareholders of the Brown Cardinal Small Companies Fund pursuant to an Agreement and Plan of Reorganization (the “Plan”). For purposes of rendering the opinions stated herein, we have examined and are familiar with the Declaration, and we have reviewed a draft of the Registration Statement (including the form of the Plan), substantially in the form in which it is to be filed with the SEC, records of the actions taken by yourselves as the Trustees of the Trust to authorize the issuance and sale of the Shares, the By-laws of the Trust, as currently in effect, certificates of officers of the Trust and of public officials as to matters of fact relevant to such opinions, and such other documents and instruments, certified or otherwise identified to our satisfaction, and such questions of law and fact, as we have considered necessary or appropriate for purposes of giving such opinions.We call to your attention that, in doing so, we have assumed the genuineness of the signatures on, and the authenticity of, all documents furnished to us, and the conformity to the originals of documents submitted to us as copies, which we have not independently verified. Our opinion in paragraph 1 below with respect to the valid existence of the Trust in Massachusetts is based solely on a certificate to such effect issued by the Secretary of State of Massachusetts. Based upon and subject to the foregoing, we hereby advise you that, in our opinion, under the laws of Massachusetts: 1. The Trust is validly existing as a trust with transferable shares of the type commonly called a Massachusetts business trust. The Trustees of Professionally Managed Portfolios -3-
